Title: John Barnes to Thomas Jefferson, 3 June 1813
From: Barnes, John
To: Jefferson, Thomas


            Dear Sir— George Town, 3d June 1813.
            Your favr 21st Ulto as well that of Messrs Gibson & Jefferson, of the 29th—Covering $540: are duly recd. and the Amot placed—as you directed—as more particularly Appears, from the inclosed statemt of your a/c—which, I have Ventured—(being on so near a Scale) to Balance—with Referance to the intended Remittance to the good Genl—I yesterday—again wrote Mr George Williams—Baltimore—who I still hope—has recd Correct advices—from Mr Morton—Bourdeau and that his Mr Mortons Bill of ex—has been duly paid—but that, the Genls letters of Acknowledgemt (if any were Writtn) has most probably—miscarried—
            Mr Eliason should have proceeded on to Monticello—notwithstandg your Absense—and waited on Mr Randolp, but not having any letter to him—he returned without seeing either. it is I think—most probable—Mr Rs other engagemts will induce him to give up, that difficult & troublesome charge—where his almost daily charge Attendance is Necessary. of all Men—in the Circle of my knowledge I do
			 really—think, Mr Eliason—is the most suitable person—Mr R—could engage with—for that particular purpose
            I am Dear Sir
            most Respectfully—your Obedt Servant,John Barnes.
          